Citation Nr: 1224505	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for myocardial infarctions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In April 2009, a hearing was scheduled before a Decision Review Officer (DRO).  The Veteran requested to postpone the hearing and it was rescheduled for July 2009.  The Veteran failed to report for this hearing; however, an informal conference was held between the Veteran's representative and the DRO.  Hence, there is no pending request for a hearing before a Decision Review Officer.

In his September 2009 VA Form 9, the Veteran requested a travel board hearing.  In March 2010, the Veteran submitted a VA Form 9 indicating that he wanted a videoconference hearing.  A videoconference hearing was scheduled for October 2010, but the Veteran failed to report.  The Veteran has not requested to reschedule this hearing nor has he demonstrated good cause for his failure to report.  Under the circumstances of the case, the Board considers his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased evaluation

In September 1982, the RO granted entitlement to service connection for post-contusion and infection of the right mid-tibial cortex and assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  In February 1984, the Board assigned a 10 percent evaluation pursuant to Diagnostic Code 7804.  

In August 2006, the United States Court of Appeals for Veterans Claims (Court) affirmed a March 2002 Board decision that denied entitlement to an evaluation in excess of 10 percent.  

The current appeal stems from a November 2008 rating decision that continued the 10 percent evaluation for residuals of a contusion and infection of the right mid-tibial cortex.  The Veteran contends that the assigned rating does not adequately reflect the severity of his disability.  Specifically, the Veteran argues that he should be assigned a separate rating for an associated right leg disability.  In this regard, the Veteran reports that he has stabbing needle like leg pains and impaired leg function.  He essentially argues that the residuals of his in-service infection include musculoskeletal and/or neurologic impairment.  

The Veteran most recently underwent a VA examination to assess the severity of his disability in August 2009.  In the April 2012 appellant's brief, the representative requested a specialty examination.  Considering the Veteran's complaints as well as the length of time since the previous examination, a current examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Further, the Veteran receives VA medical treatment.  On review, VA records were most recently printed in February 2010.  Updated treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Service connection

In July 2009, the RO denied entitlement to service connection for depression.  The Veteran disagreed and perfected an appeal of this decision.  Evidence of record shows that the Veteran has been diagnosed with various psychiatric disorders, including major depressive disorder, panic disorder, and generalized anxiety disorder.  Thus, the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran claims that he has depression, to include due to his service-connected disability.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At a February 2010 VA examination the examiner opined that depression was not caused by or a result of the Veteran's service-connected condition.  The examiner provided extensive rationale in support of his opinion and stated that there was simply no evidence that the Veteran's leg condition was a significant contributor to his depression.  The examiner, however, did not specifically address whether or not the service-connected disability aggravated the Veteran's depression.  

In the April 2012 appellant's brief, the representative noted that the examiner did not provide an opinion regarding aggravation.  Accordingly, the Board will remand this issue for a supplemental opinion.  

Compensation under 38 U.S.C.A. § 1151

In July 2009, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for myocardial infarctions, claimed as heart attacks.  In March 2010, the Veteran submitted a Form 9 on the issue of entitlement to service connection for depression.  In the remarks section, he stated that the doctor did not send in all the facts and that he mentioned to him about his heart attack and other things that were not sent to the appeal board.  This statement arguably indicates disagreement with the denial of compensation for claimed heart attacks.  See 38 C.F.R. § 20.201 (2011).  Thus, a statement of the case should be furnished on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Syracuse VA Medical Center, to include any associated outpatient clinics, for the period since February 2010.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the appellant for a VA examination by a physician to determine the current residuals of a contusion and infection of the right mid-tibial cortex.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must also specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
In accordance with the latest AMIE worksheets (scar, bones, and joints) the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to his service-connected disability.  The examiner is specifically requested to state (1) whether there is any evidence of osteomyelitis due to residuals of a contusion and infection of the right mid-tibial cortex; (2) whether the Veteran's scar causes any limitation of function; and (3) whether residuals of an in-service contusion and infection include any musculoskeletal or neurologic impairment.  A complete rationale for any opinion offered must be provided. 

3.  The AMC/RO should request an addendum from the VA examiner who conducted the February 2010 mental disorders examination.  If the examiner is unable or unwilling to provide the requested information, then an opinion should be obtained from another qualified examiner.  If additional examination is deemed necessary, it should be scheduled.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must also specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

Following review, the examiner is requested to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently diagnosed psychiatric disability is aggravated (permanently made worse) by the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex.  If aggravation is found, the examiner is requested to discuss the baseline level of the nonservice-connected disease prior to the onset of aggravation.  A complete rationale should be provided for any opinion offered.  

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to an evaluation greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex; and entitlement to service connection for an acquired psychiatric disorder.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  The AMC/RO shall issue a statement of the case on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for myocardial infarctions.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on this issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


